NO. 4-05-0923          Filed: 6/2/06

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

JEFF ALBEE, SHAWN ALBERT, DAVID GOODMAN,)    Appeal from
JOHN HAMARA, DAVID HOOVER, CRAIG KURTH, )    Circuit Court of
JOEL LIVENGOOD, and RONNIE SHRIVER,     )    McLean County
          Plaintiffs-Appellees,         )    No. 04MR73
          v.                            )
THE CITY OF BLOOMINGTON, a Municipal    )    Honorable
Corporation,                            )    Charles G. Reynard,
          Defendant-Appellant.          )    Judge Presiding.
_________________________________________________________________

          JUSTICE COOK delivered the opinion of the court:

          Plaintiffs, Jeff Albee, Shawn Albert, David Goodman,

John Hamara, David Hoover, Craig Kurth, Joel Livengood, and

Ronnie Shriver, were denied benefits under the Public Employee

Disability Act (Disability Act) (5 ILCS 345/1 (West 2002)) by

defendant, the City of Bloomington (City).     Plaintiffs and

defendant interpreted differently the period of time that the

officers were entitled to benefits under the Disability Act.

Plaintiffs filed an action for declaratory judgment and injunc-

tive relief, seeking to obtain judicial construction of the

Disability Act.   The trial judge construed the statute in plain-

tiffs' favor.   Defendant appeals.   We affirm.

                           I. BACKGROUND

          Plaintiffs are law-enforcement officers for the City

who have been injured in the line of duty.     Each plaintiff

returned to work prior to the one-year anniversary of their duty-

related injuries.   Because of those duty-related injuries, each

plaintiff subsequently missed work following the one-year anni-
versary of their duty-related injuries.

            Before the one-year anniversary of their duty-related

injuries, plaintiffs received full salary payments for the days

of work that they missed according to the Disability Act (5 ILCS

345/1 (West 2002)).   After the one-year anniversary of their

duty-related injuries, plaintiffs were denied full salary pay-

ments under the Disability Act even though they continued to miss

work due to the same duty-related injuries and even though none

of the plaintiffs received an entire year's worth of full salary
payments.   Defendant determined that the Disability Act benefits

only apply during the calendar year following the duty-related

injury.

                            II. ANALYSIS

            Plaintiffs allege that they are entitled to one year's

worth of the Disability Act benefits while they are unable to

perform their duties because of injuries they suffered in the

line of duty.   Defendant claims that the City is obligated to pay

the officers' salaries under the Disability Act for only one

consecutive calendar year with the obligation ending on the one-

year anniversary of plaintiffs' injuries regardless of whether

the officer returned to work during that year.

            As the issue is one of statutory construction, the

standard of review is de novo.    Advincula v. United Blood Ser-

vices, 176 Ill. 2d 1, 12, 678 N.E.2d 1009, 1015 (1996).   In

interpreting the statute, we must "ascertain and give effect to

the true intent and meaning of the legislature."   Kraft, Inc. v.


                                 - 2 -
Edgar, 138 Ill. 2d 178, 189, 561 N.E.2d 656, 661 (1990).   The

best evidence of the legislature's intent is the language of the

statute and, where the language is clear and unambiguous, this

court is bound by the plain meaning.   Kraft, Inc., 138 Ill. 2d at

189, 561 N.E.2d at 661.   When the language of the statute is open

to two possible interpretations, the interpretation that is

reasonable and that will not produce "absurd, unjust, unreason-

able[,] or inconvenient results" should prevail.    Collins v.

Board of Trustees of the Firemen's Annuity & Benefit Fund, 155
Ill. 2d 103, 110, 610 N.E.2d 1250, 1253 (1993).    In determining

the statute's meaning, we must look at the statute as a whole,

considering all relevant parts.   Kraft, Inc., 138 Ill. 2d at 189,
561 N.E.2d at 661.

          The applicable section of the Disability Act

states:

               "Whenever an eligible employee suffers

          any injury in the line of duty which causes

          him to be unable to perform his duties, he

          shall continue to be paid by the employing

          public entity on the same basis as he was

          paid before the injury, with no deduction

          from his sick[-]leave credits, compensatory

          time for overtime accumulations or vacation,

          or service credits in a public employee pen-

          sion fund during the time he is unable to
          perform his duties due to the result of the


                               - 3 -
            injury, but not longer than one year in re-

            lation to the same injury."     (Emphasis added.)

            5 ILCS 345/1(b) (West 2002).

The trial court determined that the Disability Act's one-year

limit defined a maximum benefit rather than a statute of limita-

tions.

            There are arguments that favor a one-calendar-year

limitation.    If the one-year limit is not the statute of limita-

tions, what is the statute of limitations?       Could an officer work

for 20 years after his injury and then claim that he had finally

reached the stage where he was "unable to perform his duties" due

to the injury?    "A limitations period encourages claimants to

investigate and pursue causes of action and thereby discourages

delay in the bringing of claims."       Golla v. General Motors Corp.,
167 Ill. 2d 353, 370, 657 N.E.2d 894, 902 (1995).      Under plain-

tiffs' interpretation, once an officer is injured he may claim

that all absences from work, two- to three-day periods over a

number of years, are due to that injury.      A determination that

there is no limitations period may create uncertainty and doubt,

where the legislature intended to promote predictability and

finality.   Golla, 167 Ill. 2d at 370, 657 N.E.2d at 902.
            Nevertheless, the statutory language addresses the

period of incapacity.    Under section 1(b), the employee is

entitled to continued pay "during the time he is unable to

perform his duties."    5 ILCS 345/1(b) (West 2002).     That time,

however, is limited to a period of one year.       The limitation is


                                - 4 -
on the time he is unable to perform.     The limitation is not on

the calendar period following the injury.      Perhaps the legisla-

ture did not contemplate the situation where the period of

incapacity would not be continuous, where the employee would

return to work for a period and then be unable to work for

another period.    The language of section 1(b), however, does seem

to refer to the period of incapacity.     It is certainly possible

that a person could be incapacitated for a period of time, return

to work, and then be incapacitated for a subsequent period.
             This interpretation is supported by other language in

section 1, which refers to "the period for which continuing

compensation is required" and "[d]uring this period of disabil-

ity."     5 ILCS 345/1(c), (d) (West 2002).   The Disability Act

never phrases the time period for which benefits are to be paid

as one year from the date of the injury.

             The Disability Act was enacted to "provide for a

continuation of full pay for law[-]enforcement officers *** who

suffer disabling injuries in the line of duty."      Gibbs v. Madison
County Sheriff's Department, 326 Ill. App. 3d 473, 477, 760
N.E.2d 1049, 1052 (2001).    It would be contrary to the purposes

of the Disability Act if an officer, injured in the line of duty,

were penalized for making a good-faith attempt to return to work.

 An officer who was able to return to work for several months

should not have his year of full compensation shortened for that

reason.    Similarly, an officer who is able to return to work

should not be given an incentive not to return, with the "use-it-


                                 - 5 -
or-lose-it" argument that the year of continuing compensation

begins to run immediately.

                                III. CONCLUSION

          For the reasons stated, we affirm the trial court's judgment.

          Affirmed.

          TURNER, P.J., and McCULLOUGH, J., concur.




                                      - 6 -